DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claim 1, it recites, among other features, “a first drive integrated circuit configured to output a source signal and receives a touch sensing signal; and
a second drive integrated circuit configured to output the source signal,
wherein the first drive integrated circuit outputs the source signal in a display mode and receives the touch sensing signal in a touch sensing mode,
the second drive integrated circuit outputs the source signal in the display mode, and
the first drive integrated circuit and the second drive integrated circuit have the same resistance value in the display mode”.
The Prior Art discloses having dedicated circuits for outputting source signals and receiving sensing signals.  The Prior Art does not disclose a first drive integrated circuit configured to output a source signal and receives a touch sensing signal; and a second drive integrated circuit configured to output the source signal, wherein the first drive integrated circuit outputs the source signal in a display mode and receives the touch sensing signal in a touch sensing mode, the second drive integrated circuit outputs the source signal in the display mode, and the first drive integrated circuit and the second drive integrated circuit have the same resistance value in the display mode.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Pervan whose telephone number is (571)272-0910. The examiner can normally be reached Mon - Fri between 7:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on (571) 272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL PERVAN/Primary Examiner, Art Unit 2693                                                                                                                                                                                                        August 19, 2022